Title: From Thomas Jefferson to Edmund Randolph, 13 March 1793
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Philadelphia Mar. 13. 1793.

I received yesterday the inclosed letter from Mr. Hammond Minister Plenipotentiary of Great Britain on the case of Hooper and Pagan whereon you have been before consulted. I take the liberty of resorting again to you for the information which your presence in the supreme court will have enabled you to give, or which you may have otherwise obtained, and for your opinion on the case in it’s present stage, so far as it concerns our nation in it’s relation with others. And as illustrative of this whether the party complaining has duly pursued the ordinary remedies provided by the laws, as was incumbent on him before he would be entitled to appeal to the nation, and, if he has, whether that degree of gross and palpable injustice has been done him by the national tribunals, which would render the nation itself responsible for their conduct. I have the honor to be with great esteem & respect, Dear Sir your most obedt. & most humble servt

Th: Jefferson

